


Service-Based Cash Award Agreement: Board of Directors
20[ ] Grant


SERVICE-BASED CASH AWARD AGREEMENT
THIS SERVICE-BASED CASH AWARD AGREEMENT (the “Agreement”), effective [    ] (the
“Agreement Date”), is made by and between PEABODY ENERGY CORPORATION, a Delaware
corporation (the “Company”), and the undersigned non-employee director of the
Company (the “Grantee”). The grant date for this Cash Award is [    ] (the
“Grant Date”).
WHEREAS, the Committee has determined that it would be to the advantage and best
interest of the Company and its stockholders to grant the opportunity to earn
the service-based cash award provided for herein to the Grantee as an incentive
for efforts during his or her term with the Company, and has advised the Company
thereof and instructed the undersigned officer to enter into this Agreement to
evidence this Cash Award opportunity.
NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereby agree as follows:
ARTICLE I.
DEFINITIONS


Whenever the following terms are used in this Agreement, they shall have the
meanings specified below. Capitalized terms not otherwise defined in this
Agreement shall have the meanings specified in the Plan.
Section 1.1-    “Board” means the Board of Directors of the Company.


Section 1.2-    “Cash Award” shall mean the service-based cash award opportunity
provided by the Company to the Grantee as evidenced by this Agreement.


Section 1.3-    “Change in Control” shall mean the occurrence of any one or more
of the following: (a) any corporation, person or other entity (other than the
Company, a majority-owned subsidiary of the Company or any of its Subsidiaries,
or an employee benefit plan (or related trust) sponsored or maintained by the
Company or any of its Subsidiaries), including a “group” as defined in Section
13(d)(3) of the Securities Exchange Act of 1934, as amended, becomes the
beneficial owner of stock representing more than fifty percent (50%) of the
combined voting power of the Company’s then outstanding securities; (b) there is
consummated (i) a merger, consolidation, plan of arrangement, reorganization or
similar transaction or series of transactions in which the Company is involved,
other than such a transaction or series of transactions which would result in
the shareholders of the Company immediately prior thereto continuing to own
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) more than fifty percent (50%) of the combined voting power
of the securities of the Company or such surviving entity (or the parent, if
any) outstanding immediately after such transaction(s) in substantially the same
proportions as their ownership immediately prior to such transaction(s); (ii) a
sale or other disposition of all or substantially all of the Company’s assets;
or (iii) approval by the Company’s shareholders of a plan of liquidation of the
Company; or (c) within any period of 24 consecutive months, persons who were
members of the Board immediately prior to such 24-month period, together with
persons who were first elected as directors (other than as a result of any
settlement of a proxy or consent solicitation contest or any action taken to
avoid such a contest) during such 24-month period by or upon the recommendation
of persons who were members of the Board immediately prior to such 24-month
period and who constituted a majority of the Board at the



--------------------------------------------------------------------------------




time of such election, cease to constitute a majority of the Board; provided,
however, that to the extent this Cash Award is subject to liability under Code
Section 409A and does not qualify for an exemption from Code
Section 409A coverage, a Change in Control shall include any event or series of
events described in the foregoing provisions of this Section 1.3, but only to
the extent such event or series of events also constitutes a “change of control
event” (as described in Treasury Regulation Section 1.409A-3(i)(5)(i)) with
respect to the Company.


Section 1.4 -    “Code” shall mean the Internal Revenue Code of 1986 (and any
successor thereto), as amended from time to time. References to a particular
section of the Code include references to regulations and rulings thereunder and
to successor provisions.


Section 1.5 -    “Committee” shall mean the Compensation Committee of the Board.


Section 1.6 -    “Disability” shall mean a mental or physical illness that
renders a Grantee totally and permanently incapable of performing the Grantee’s
duties for the Company. Notwithstanding the foregoing: (a) a Disability shall
not qualify if it is the result of (i) a willfully self-inflicted injury or
willfully self-induced sickness; or (ii) an injury or disease contracted,
suffered, or incurred while participating in a felony criminal offense; and (b)
with respect to this Cash Award if it is subject to liability under Code Section
409A and does not qualify for an exemption from Code Section 409A coverage,
Disability shall mean a Grantee’s inability to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months.


Section 1.7 -    “Person” shall mean any individual, sole proprietorship,
corporation, partnership, joint venture, limited liability company, association,
joint-stock company, trust, unincorporated organization, institution, public
benefit corporation, entity or government instrumentality, division, agency,
body or department.


Section 1.8 -    “Plan” shall mean the Peabody Energy Corporation 2015 Long-Term
Incentive Plan, as in effect on the Agreement Date.


Section 1.9 -    “Section 409A” shall mean Section 409A of the Code and the
applicable regulations or other guidance issued thereunder.


Section 1.10 -    “Subsidiary” shall mean any Person that directly, or through
one (1) or more intermediaries, is controlled by the Company and that would be
treated as a single employer with the Company under Sections 414(b) and 414(c)
of the Code if the language “at least 50 percent” is used instead of “at least
80 percent” each place it appears in Code Sections 1563(a)(1), (2) and (3) and
Treasury Regulation Section 1.414(c)-2.


Section 1.11 -    “Separation from Service” shall mean a termination of the
Grantee’s employment or service with the Company or its subsidiary or affiliate
(regardless of the reason therefor) that constitutes a “separation from service”
as defined in Section 409A or applicable regulations or other guidance in effect
thereunder.

2



--------------------------------------------------------------------------------




ARTICLE II
GRANT OF CASH AWARD


Section 2.1-    Grant of Cash Award. The Company has granted to the Grantee on
the Grant Date this Cash Award with respect to the cash amount set forth on the
signature page hereto. The grant of the Cash Award has been made in
consideration of the services to be rendered by the Grantee to the Company.


Section 2.1-    No Obligation of Service. Nothing in this Agreement shall confer
upon the Grantee any right to continue in the service of the Company or
interfere with or restrict in any way the rights of the Company, which are
hereby expressly reserved, to terminate the service of the Grantee at any time
for any reason whatsoever.


Section 2.3-    Change in Control. In order to maintain Grantee’s rights with
respect to the Cash Award evidenced hereby, upon the occurrence of a Change in
Control, the Committee may take any actions with respect to the Cash Award or
make any modifications to the Cash Award as it deems appropriate to reflect such
Change in Control.


ARTICLE III
VESTING OF CASH AWARD


Section 3.1-    Vesting. Subject to Sections 3.2 and 3.3, the Cash Award shall
vest [    ].


Section 3.2-    Acceleration Events. Notwithstanding the provisions of Section
3.1, the Cash Award shall become fully vested and non-forfeitable upon the
earliest to occur of: (a) the Grantee’s Separation from Service due to death or
Disability; (b) a Change in Control; or (c) the Grantee’s Separation from
Service due to the Grantee reaching the end of his or her elected term and
either (i) being ineligible to run for an additional term on the Board as a
result of reaching age 75 or (ii) having completed at least three years of
service as a director (each, an “Acceleration Event”).


Section 3.3-    Effect of Separation from Service. Except as otherwise provided
in Section 3.2, no unvested portion of the Cash Award shall become vested
following the Grantee’s Separation from Service, and any unvested portion of the
Cash Award shall be immediately and automatically forfeited upon the Grantee’s
Separation from Service.


ARTICLE IV.
SETTLEMENT OF CASH AWARD


Section 4.1-    Calculation of Settlement Amount. Subject to the terms of this
Agreement, as soon as administratively feasible following the first to occur of
(a) the [    ] anniversary of the Grant Date or (b) the date an Acceleration
Event occurs (each such date, a “Computation Date”), and in no event later than
60 days following the applicable Computation Date, the Company shall pay to the
Grantee the amount of cash equal to such vested portion of the Cash Award.
Notwithstanding the foregoing or anything else in this Agreement to the
contrary, if any payment hereunder is triggered by a Separation from Service of
the Grantee (other than due to the Grantee’s death) and the Grantee is a
“specified employee” (as such term is defined in Section 409A and using the
identification methodology selected by the Company from time to time), the
applicable portion of the Cash Award shall be paid to the Grantee, without
interest, on the first day of the seventh month after such Separation from
Service.





3



--------------------------------------------------------------------------------




Section 4.2-    Forfeiture of Unvested Portion of Cash Award. To the extent that
the Grantee does not vest in a portion of the Cash Award, all interest in such
portion of the Cash Award shall be forfeited upon the Grantee’s Separation from
Service. The Grantee has no right or interest in any portion of the Cash Award
that is forfeited.


ARTICLE V.
MISCELLANEOUS


Section 5.1-    Tax Consequences. Unless otherwise specifically provided in
another agreement between the Company and the Grantee, the Company shall not be
liable or responsible for any tax of the Grantee relating to the Cash Award, and
the Grantee agrees to be responsible for, any and all such taxes with respect to
the Cash Award.


Section 5.2-    Administration. The Committee has the power to interpret the
Cash Award and this Agreement. All actions taken and all interpretations and
determinations made by the Committee shall be final and binding upon the
Grantee, the Company and all other interested persons. No member of the
Committee shall be personally liable for any action, determination or
interpretation made in good faith with respect to the Cash Award. In its
absolute discretion, the Board may at any time and from time to time exercise
any and all rights and duties of the Committee under this Agreement.


Section 5.3-    Cash Award Not Transferable. Neither the Cash Award nor any
interest or right therein or part thereof shall be liable for the debts,
contracts or engagements of the Grantee or his or her successors in interest or
shall be subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means whether such disposition is voluntary
or involuntary or by operation of law by judgment, levy, attachment, garnishment
or any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect; provided,
however, that this Section 5.3 shall not prevent transfers by will or by the
applicable laws of descent and distribution.


Section 5.4-    Section 409A.


(a)To the extent applicable, this Agreement is intended to comply with Section
409A so that the income inclusion provisions of Section 409A(a)(1) of the Code
do not apply to Grantee, and this Agreement shall be construed, interpreted and
administered in a manner that is consistent with this intent and the
requirements for avoiding additional taxes or penalties under Section 409A.
Notwithstanding the foregoing, in no event shall the Company be liable for all
or any portion of any taxes, penalties, interest or other expenses that may be
incurred by the Grantee on account of Section 409A.


(b)    Except as permitted under Section 409A of the Code, any deferred
compensation (within the meaning of Section 409A of the Code) payable to a
Grantee or for the Grantee’s benefit under this Agreement and grants hereunder
may not be reduced by, or offset against, any amount owing by the Grantee to the
Company or any of its Subsidiaries.


(c)    In the event that the Company determines that any amounts payable
hereunder may be taxable to the Grantee under Code Section 409A prior to the
payment and/or delivery to the Grantee of such amount, the Committee may adopt
such amendments to the Agreement, and appropriate policies and procedures,
including amendments and policies with retroactive effect, that the Committee
determines necessary or appropriate to preserve the intended tax treatment of
the benefits provided by the Cash Award and this Agreement.

4



--------------------------------------------------------------------------------




(d)    Notwithstanding any provision of this Agreement to the contrary, in light
of the uncertainty with respect to the proper application of Section 409A of the
Code, the Company reserves the right to make amendments to this Agreement and
the terms of the Cash Award as the Company deems necessary or desirable to avoid
the imposition of taxes or penalties under Section 409A of the Code. In any
case, neither the Company nor any of its affiliates will have any obligation to
indemnify or otherwise hold the Grantee harmless from any or all of such taxes
or penalties.


Section 5.5-    Notices. Any notice to be given under the terms of this
Agreement to the Company shall be addressed to the Company in care of its
Secretary, and any notice to be given to the Grantee shall be addressed to him
or her at the address set forth in the records of the Company. By a notice given
pursuant to this Section 5.5, either party may hereafter designate a different
address for notices to be given to him, her or it. Any notice which is required
to be given to the Grantee shall, if the Grantee is then deceased, be given to
the Grantee’s personal representative if such representative has previously
informed the Company of his, her or its status and address by written notice
under this Section 5.5. Any notice shall be deemed duly given when enclosed in a
properly sealed envelope or wrapper addressed as aforesaid, deposited (with
postage prepaid) in a post office or branch post office regularly maintained by
the United States Postal Service. Notwithstanding the foregoing, any notice
required or permitted hereunder from the Company to the Grantee may be made by
electronic means, including by electronic mail to the Company-maintained
electronic mailbox of the Grantee, and the Grantee hereby consents to receive
such notice by electronic delivery. To the extent permitted in an electronically
delivered notice described in the previous sentence, the Grantee shall be
permitted to respond to such notice or communication by way of a responsive
electronic communication, including by electronic mail.


Section 5.6-    Titles. Titles are provided herein for convenience only and are
not to serve as a basis for interpretation or construction of this Agreement.


Section 5.7-    Non-Applicability of the Plan. The Cash Award is not granted
pursuant to the Plan.


Section 5.8-    Pronouns. The masculine pronoun shall include the feminine and
neuter, and the singular the plural, where the context so indicates.


Section 5.9-    Amendment. The Committee may amend this Agreement at any time,
provided that no such amendment shall materially impair the rights of the
Grantee unless reflected in a writing executed by the parties hereto that
specifically states that it is amending this Agreement.


Section 5.10-    Severability. The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, and each provision of this Agreement
shall be severable and enforceable to the extent permitted by law.


Section 5.11-    Dispute Resolution. Any dispute or controversy arising under or
in connection with this Agreement shall be resolved by arbitration in St. Louis,
Missouri. Arbitrators shall be selected, and arbitration shall be conducted, in
accordance with the rules of the American Arbitration Association. The Company
shall pay or reimburse any legal fees in connection with such arbitration in the
event that the Grantee prevails on a material element of his or her claim or
defense. Legal fees eligible for reimbursement in one year under this Section
5.11 shall not affect the legal fees eligible for reimbursements during a
subsequent calendar year, payments or reimbursements under this Section 5.11 may
not be exchanged or substituted for another form of compensation to the Grantee,
and any such reimbursement or payment will be paid within 60 days after the
Grantee prevails, but in no event later than the last day of the Grantee’s



5



--------------------------------------------------------------------------------




taxable year following the taxable year in which he incurred the expense giving
rise to such reimbursement or payment. This Section 5.11 shall remain in effect
throughout the Grantee’s employment with the Company and for a period of five
years following the Grantee’s Separation from Service.


Section 5.12-     Governing Law. The laws of the State of Delaware shall govern
the interpretation, validity and performance of this Agreement regardless of the
law that might be applied under principles of conflicts of laws.


Section 15.13-     Successors. All obligations of the Company under this
Agreement with respect to the Cash Award shall be binding on any successor to
the Company, whether the existence of such successor is the result of a direct
or indirect purchase, merger, consolidation, or otherwise, of all or
substantially all of the business and/or assets of the Company.


Section 5.14-    Cash Award Not Taken Into Account for Other Benefits. The Cash
Award shall be a special cash payment to the Grantee and shall not be taken into
account in computing the amount of salary or compensation of the Grantee for
purposes of determining any pension, retirement, death or other benefit under
(a) any pension, retirement, profit-sharing, bonus, insurance or other employee
benefit plan of the Company or its Subsidiaries, except as such plan shall
otherwise expressly provide, or (b) any agreement between the Company or its
Subsidiaries and the Grantee, except as such agreement shall otherwise expressly
provide.


Section 5.15-    Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original but all of which together will
constitute one and the same instrument. Counterpart signatures to this Agreement
transmitted by facsimile, electronic mail, or by any other electronic means
intended to preserve the original graphic and pictorial appearance of a
document, will have the same effect as physical delivery of the paper document
bearing an original signature.


[Signature Page Follows]











































6



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.


GRANTEE
 
PEABODY ENERGY CORPORATION
 
 
 
[ ]
 
By:
 
 
Its:
 
 
 
 
 
Cash Award: [ ]












7

